United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3327
                                   ___________

Michael Jeffery,                        *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Warden, John F. Ault,                   * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: December 7, 2007
                                 Filed: May 5, 2008
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Michael Kelly Jeffery was sentenced to life in prison after an Iowa jury
convicted him of kidnapping and robbery in violation of Iowa Code Ann. §§ 710.1(3),
710.2, 711.1(1), 711.2 (West 2003). He appeals the district court’s1 judgment denying
his 28 U.S.C. § 2254 petition. The issue is whether the Iowa Court of Appeals
rendered a decision that was not contrary to, or involved no unreasonable application
of, clearly established federal law. See 28 U.S.C. § 2254(d) (concerning habeas
claims adjudicated in state court); Iowa Code Ann. § 702.18 (West 2003) (defining

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
serious injury); Jeffery v. Iowa, No. 04-0351, 2005 WL 67591, at **1-2 (Iowa Ct.
App. Jan. 13, 2005) (affirming denial of petition for postconviction relief); Morales
v. Ault, 476 F.3d 545, 549-50 & n.3 (8th Cir.) (when state prisoner files federal habeas
petition, court of appeals, like district court, undertakes limited and deferential review
of state court decisions adjudicating his claims; to establish ineffective assistance,
movant must demonstrate that his attorney’s performance was deficient and that he
suffered prejudice as result), cert. denied, 128 S. Ct. 177 (2007); Rodriguez v. United
States, 17 F.3d 225, 226 (8th Cir. 1994) (per curiam) (counsel not ineffective for
failing to raise meritless challenge).

       Because Jeffery has not made a substantial showing of the denial of a
constitutional right, see 28 U.S.C. § 2253(c)(2), we decline to expand the certificate
of appealability granted by the district court to include Jeffery’s pro se arguments.

     We affirm the judgment of the district court. See 8th Cir. R. 47B. Counsel’s
motion to withdraw is granted, and Jeffery’s motion to appoint new counsel is denied.
                       ______________________________




                                           -2-